Citation Nr: 1735724	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus, type 2.

4.  Entitlement to service connection for diabetes mellitus, type 2.

5.  Entitlement to service connection for ischemic heart disease.

6.  Entitlement to service connection for radiculopathy of the left upper extremity.

7.  Entitlement to service connection for radiculopathy of the left lower extremity.

8.  Entitlement to a compensable disability rating for hypertension.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions for the Cleveland, Ohio, Regional Office RO of the Department of Veterans Affairs (VA).  In a January 2011 decision, the RO denied service connection for ischemic heart disease; in a March 2011 decision, the RO found that new and material evidence sufficient to reopen previously denied claims for service connection for diabetes mellitus, type 2, and a bilateral foot disability had not been submitted.  Additionally, claims for service connection for left upper extremity radiculopathy and left lower extremity radiculopathy were denied.  In a November 2011 decision, the RO continued a noncompensable disability rating for hypertension.  Finally, in a February 2017 decision, the RO denied entitlement to a TDIU.

In April 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for a bilateral foot disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a bilateral foot disability and diabetes mellitus, type 2, were denied in a May 2006 rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the May 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disability.

3.  The evidence received since the May 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus, type 2.

4.  The Veteran had service at Ubon Air Force Base in Thailand, and he is presumed to have been exposed to herbicides during such service.

5.  The Veteran has current diagnoses of diabetes mellitus, type 2, and ischemic heart disease.

6.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has radiculopathy of the left upper extremity and left lower extremity that is directly related to active service.

7.  Throughout the rating period, the Veteran required medication for control of his hypertension, but he does not have a history of diastolic pressure readings predominantly 100 or more; his diastolic readings during the initial rating period have been predominantly been below 100 and his systolic pressure readings during the initial rating period were predominantly less than 160.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for a bilateral foot disability and diabetes mellitus, type 2, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).
	
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type 2.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for diabetes mellitus, type 2, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for ischemic heart disease have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for radiculopathy of the left upper extremity have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

8.  The criteria for service connection for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

9.  The criteria for a compensable disability rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2009, July 2010 and July 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

The Board has also considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims for service connection and increased rating, and sought to identify any further development required to help substantiate the claims.  These actions satisfied the undersigned's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant, 23 Vet. App. at 493-94.  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence to Reopen a Claim for Service Connection for a Bilateral Foot Disability

Service connection for a bilateral foot disability was denied in a May 2006 RO decision.  The RO essentially indicated that the medical evidence of record showed that the Veteran did not currently have a chronic pathology of the feet.

The evidence added to the claims file subsequent to the May 2006 denial includes additional VA treatment records, additional private treatment records, additional lay statements, and additional statements from the Veteran and his spouse.  In particular, a June 2010 VA examination resulted in a diagnosis of bilateral mild loss of longitudinal arch with standing and bilateral degenerative changes at the first metatarsal.

The June 2010 VA examination tends to support the claim because it provides evidence of a current diagnosis of a bilateral foot disability, which was unestablished at the time of the previous final denial.  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a bilateral foot disability is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required.  That will be discussed in the remand below.

New and Material Evidence to Reopen a Claim for Service Connection for Diabetes Mellitus, Type 2

Service connection for diabetes mellitus, type 2, was denied in a May 2006 RO decision.  The RO noted that the Veteran was diagnosed with diabetes in 2005.  The RO stated that the evidence did not show that the Veteran was stationed in Vietnam, and there was no evidence of exposure to herbicides in any other period of service.

The evidence added to the claims file subsequent to the May 2006 denial includes additional VA treatment records, additional private treatment records, additional lay statements, and additional statements from the Veteran and his spouse.  In particular, at his April 2017 Board hearing, the Veteran testified that he was exposed to herbicides while stationed on active duty at Upon, Thailand.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's April 2017 Board hearing testimony gives evidence of a possible in-service exposure to herbicides, this evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for diabetes mellitus, type 2, is reopened.

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required.  That will be discussed in the remand below.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Cardiovascular-renal disease and diabetes mellitus are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for these diseases may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including cardiovascular-renal disease and diabetes mellitus, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Diabetes Mellitus, Type 2, and Ischemic Heart Disease

The Veteran essentially contends that his diabetes mellitus, type 2, and ischemic heart disease are due to exposure to Agent Orange during service in Thailand and/or Vietnam, such that presumptive service connection is warranted. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), hairy cell leukemia and other chronic B-cell leukemias, Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).

For the purposes of §3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313 (a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  The Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Upon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran's DD-214 reflects his military occupational specialty (MOS) was fuel system specialist mechanic.  The Veteran's service personnel records show that he was stationed at Ubon Airfield, Thailand, in July 1972 for a period of approximately 179 days.  No trips to Vietnam were documented in the Veteran's available service records, and his awards and decorations are insufficient to establish in-country service.  Nevertheless, during his April 2017 hearing, the Veteran said that while he was stationed at Ubon, he lived off base with another soldier.  He walked back and forth through the base all the time.  He recalled walking the perimeter many times with fellow soldiers.  He further described his experiences working on a flight line that was in close proximity to the perimeter fence.

Separately, the Veteran has submitted photographs showing the proximity of the flight line to the perimeter fence at Ubon.

Resolving doubt in the Veteran's favor, this evidence establishes on a facts-found basis that the Veteran was exposed to herbicides while serving at Ubon Air Force Base.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Additionally, the evidence establishes the Veteran has diabetes mellitus, type 2, and ischemic heart disease which will be presumptively service-connected based on herbicide exposure in service.  See September 2004 private treatment record, October 2006 VA treatment record; 38 C.F.R. § 3.309 (e). 

In sum, the Board has conceded the Veteran's exposure to herbicides during active service and the record confirms that the Veteran has been diagnosed with diabetes mellitus, type 2, and coronary artery disease, a form of ischemic heart disease. Accordingly, entitlement to service connection for diabetes mellitus, type 2, and ischemic heart disease is warranted.


Radiculopathy of the Left Upper Extremity and Left Lower Extremity

The Veteran essentially contends that his radiculopathy of the left upper and left lower extremities are due to a fall incurred in 1972.  Specifically, he has stated that he fell off of an airplane wing, was taken to the infirmary, and was treated with valium and a heating pad.  See April 2017 hearing transcript.   . 

Service treatment records show that in August 1972, the Veteran was treated for a back strain.  As such, the Board has found credible supporting evidence in the service treatment records and has accepted the Veteran's account of experiencing an in-service fall.  The remaining question is whether the Veteran has current radiculopathy of the left upper extremity and left lower extremity related to that in-service fall.

A March 2005 MRI revealed cervical spondylosis most severe at C4-C5 with a central and proximal left foraminal herniation with associated left foraminal stenosis of moderate severity.  A lumbar spondylosis at L5-S1 with probable impingement of the left L5 nerve root was also shown.

On VA examination in March 2006, an examiner gave a diagnosis of cervical and lumbar degenerative intervertebral disk disease with left C7 radiculopathy and left L5 radiculopathy.  The examiner noted that the Veteran was seen for a back strain in 1972 while on active duty.  It was additionally noted that the Veteran did not seek medical care for back pain for many years after his discharge.  The examiner opined that the Veteran had degenerative disk disease with localized disk herniations and advanced spondylosis that was age related and not caused by or a result of the back strain sustained in service in 1972.

An August 2011 VA treatment record contains the Veteran's report that in August 1972, he fell off an aircraft wing and landed on his back.  The Veteran reported that he was treated with valium and a heating pad.  He reported that since that time, he had pain in his back.  The examiner noted that there was MRI evidence of disc protrusion in the cervical and lumbar spine.  The examiner opined that it was as likely as not that the Veteran's back pain was caused by his fall while on active duty.

As reviewed, there are two medical etiology opinions of record.  The March 2006 VA examiner gave an opinion which weighs against the Veteran's claim; the August 2011 VA examiner gave an opinion which weighs in favor of the Veteran's claim.  Both examiners recognized the Veteran's history, to include his in-service back injury, and both examiners commented on the Veteran's treatment.  As such, the two medical opinions of record appear to be in equipoise.

Additionally, the Veteran has provided consistent statements regarding the continuity of radiculopathy pain in his left upper and left lower extremities.  The Veteran is competent to describe pain through the years as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board accepts that the Veteran had a continuity of radiculopathy symptoms since his service.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the lay testimony, coupled with the opinion of the August 2011 VA examiner, provides sufficient support for the claims.

In light of the fact that the Veteran has had an in-service injury and is currently diagnosed with radiculopathy of the left upper and left lower extremities; and in light of the two opposing medical opinions, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the claims.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's service-connected hypertension disability is rated under the criteria of 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

Compensable Rating for Hypertension

Service connection for hypertension was granted in a March 2011 RO decision.  A noncompensable disability rating was assigned, effective November 1, 2009.

A review of the record shows that throughout the appeal period, the Veteran required medication for control of his hypertension; however, diastolic pressure readings were almost predominantly less than 100 and systolic pressure readings were predominantly less than 160 during this same timeframe.

The Veteran has submitted a three-month log of his blood pressure readings that he personally recorded:

DATE
SYSTOLIC
DIASTOLIC
April 12, 2011
172
90
April 13, 2011
162
88
April 14, 2011
178
89
April 15, 2011
147
79
April 16, 2011
171
91
April 17, 2011
138
80
April 18, 2011
165
84
April 19, 2011
177
90
April 20, 2011
160
88
April 21, 2011
166
88
April 22, 2011
148
80
April 23, 2011
178
90
April 24, 2011
168
83
April 25, 2011
171
80
April 26, 2011
161
82
April 27, 2011
164
80
April 28, 2011
177
88
April 29, 2011
168
87
April 30, 2011
168
87
May 1, 2011
161
76
May 2, 2011
172
88
May 3, 2011
188
90
May 4, 2011
184
84
May 5, 2011
166
80
May 6, 2011
174
80
May 7, 2011
168
86
May 8, 2011
170
85
May 9, 2011
172
85
May 10, 2011
168
74
May 11, 2011
157
80
May 12, 2011
168
90
May 13, 2011
135
75
May 14, 2011
177
85
May 15, 2011
162
80
May 16, 2011
157
90
May 17, 2011
161
72
May 18, 2011
138
74
May 19, 2011
137
82
May 20, 2011
161
74
May 21, 2011
133
68
May 22, 2011
174
88
May 23, 2011
131
69
May 24, 2011
144
68
May 25, 2011
158
89
May 26, 2011
168
82
May 27, 2011
148
90
May 28, 2011
133
80
May 29, 2011
160
82
May 30, 2011
117
64
May 31, 2011
148
71
June 1, 2011
171
68
June 2, 2011
148
64
June 3, 2011
164
63
June 4, 2011
163
90
June 5, 2011
166
84
June 6, 2011
148
73
June 7, 2011
161
80
June 8, 2011
136
68
June 9, 2011
123
63
June 10, 2011
133
70
June 11, 2011
144
71
June 12, 2011
132
63
June 13, 2011
126
69
June 14, 2011
136
72
June 15, 2011
152
72
June 16, 2011
142
60
June 17, 2011
132
71
June 18, 2011
151
78
June 19, 2011
139
69
June 20, 2011
129
72
June 21, 2011
133
69
June 22, 2011
139
70
June 23, 2011
136
76
June 24, 2011
139
78
June 25, 2011
129
67
June 26, 2011
128
77
June 27, 2011
128
73
June 28, 2011
122
70
June 29, 2011
128
72
June 30, 2011
133
73
July 1, 2011
140
80
June 2, 2011
157
82
July 3, 2011
139
74
July 4, 2011
152
82
July 5, 2011
152
76
July 6, 2011
148
72
July 7, 2011
140
71
July 8, 2011
127
84
July 9, 2011
136
75
July 10, 2011
150
73
July 11, 2011
162
77
July 12, 2011
142
81

On VA examination in September 2011, the examiner indicated that the Veteran had to take continuous medication to control his hypertension.  His current blood pressure was measured as 145/78, 142/76, and 144/78.  The examiner opined that the Veteran's hypertension did not impact his ability to work.  He added that a review of the blood pressure readings for the past two years showed all diastolic readings below 90 and systolic readings in the 130 to 160 range for the most part.

On VA examination in May 2015, the examiner stated that the Veteran denied any current chest pain, dizziness, or headache.  His treatment plan included taking continuous medication.  The examiner specified that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Current blood pressure readings were 136/71, 146/73, and 140/69.  The average blood pressure reading was 140/71.  The examiner opined that the Veteran's diagnosis of hypertension did not cause a functional disability.

In October 2016, a VA examiner reviewed the available records and noted that the Veteran's treatment plan included taking continuous medication for his hypertension.  The examiner specified that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  It was further noted that a blood pressure reading from July 2016 was 163/75, and blood pressure readings from September 2016 were 169/70 and 146/69.  The examiner stated that the Veteran's average blood pressure reading was 159/71.  It was the examiner's medical opinion that the Veteran had no functional limitations due to his hypertension, and the Veteran's hypertension did not impact his ability to work.

At his April 2017 Board hearing, the Veteran testified that he checked his blood pressure every two days.  He was on five different medications.  He was on a low fat diet.

In view of the above, the Board finds that the Veteran's hypertension is properly assigned a noncompensable rating.  Although the Veteran requires medication for control of his hypertension, he does not have a history of diastolic pressure predominantly 100 or more.  In addition, as set forth above, during the initial evaluation period almost all of his diastolic pressure readings have been less than 100 and almost all of his systolic pressure readings have been less than 160.  The Board acknowledges that there have been some systolic pressure readings above 160, they have not been predominantly above 160 through the time of appeal.  Accordingly, the disability does not meet the criteria for a compensable rating.

While the Veteran is competent to report that his disabilities are worse than presently evaluated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for disability ratings in excess of the assigned rating, the medical findings show that he does not meet the schedular requirements for a higher rating, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

Furthermore, there is no basis for staged ratings.  The evidence does not reflect that the Veteran's hypertension presented the sustained symptomatology required for a rating in excess of what has been assigned at any time during the appeal period.  As such, the Board finds that a compensable disability is not warranted. 


ORDER

As new and material evidence has been received, the application to reopen the claim for service connection for a bilateral foot disability is granted and to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim for service connection for diabetes mellitus, type 2, is granted and to that extent only, the appeal is allowed.

Entitlement to service connection for diabetes mellitus, type 2, is granted.

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for radiculopathy of the left upper extremity is granted.

Entitlement to service connection for radiculopathy of the left lower extremity is granted.

Entitlement to a compensable disability rating for hypertension is denied.


REMAND

Having reopened the claim for service connection for a bilateral foot disability, the Board finds that additional development is required concerning that issue.

A service treatment record from December 1971 contains the Veteran's complaints of pain in his instep of both feet.  The diagnosis given was falling arches.  Another examiner indicated that the Veteran complained of flat feet.  The Veteran was again treated for foot pain later in December 1971.

Subsequent to his service, a June 2010 VA examination resulted in a diagnosis of bilateral mild loss of longitudinal arch with standing and bilateral degenerative changes at the first metatarsal.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2016).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2016).  The Veteran has not been provided a VA examination in connection with the claim for service connection for a bilateral foot disability.  In light of the service treatment records which document in-service foot symptoms, and the VA treatment records which document a current bilateral foot diagnosis, the Board finds that the Veteran should be provided a VA examination for an etiology opinion regarding any currently diagnosed disability of either foot.

The RO denied entitlement to a TDIU in a February 2017 decision.  In March 2017, the Veteran submitted a timely notice of disagreement with the denial of a TDIU.  No statement of the case has been issued addressing that issue.  Therefore, that claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary authorization from the Veteran, obtain any outstanding medical records.  All attempts to locate the records must be documented in the record.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral foot disability.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has osteoarthritis of either foot that was incurred as a result of active service.  A complete rationale should be provided for all opinions and conclusions.

3.  Issue a statement of the case addressing the issues of entitlement a TDIU.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of that issue.  If a timely appeal is perfected, return the issue of entitlement to a TDIU to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


